IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                No. 68193-1-1                     c=>        —AC


                     Respondent,                                                               o

                                                                                             -n

                                                DIVISION ONE
                                                                                              •p>-o m
                                                                                              en rr>;—•

B.M., DOB 4/25/95,                              UNPUBLISHED OPINION                     3-




                     Appellant.                 FILED:      MAY %0 2013


      PER CURIAM. B.M. appeals from the disposition entered after the juvenile

court found him guilty ofthird degree theft. B.M.'s court-appointed attorney has filed
a motion to withdraw on the ground that there is no basis for a good faith argument

on review. Pursuant to State v. Theobald, 78 Wn.2d 184, 470 P.2d 188 (1970), and

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L Ed. 2d 493 (1967), the

motion to withdraw must:

       [1] be accompanied by a brief referring to anything in the record that
       might arguably support the appeal. [2] Acopy of counsel's brief should
       be furnished the indigent and [3] time allowed him to raise any points
       that he chooses; [4] the court-not counsel-then proceeds, after a full
       examination of all the proceedings, to decide whether the case is wholly
       frivolous.

State v. Theobald. 78 Wn.2d at 185 (quoting Anders v. California, 386 U.S. at 744).

       This procedure has been followed. B.M.'s counsel on appeal filed a brief with
the motion to withdraw. B.M. was served with a copy of the brief and informed of the
right to file a statement of additional grounds for review. B.M. did not file a statement

of additional grounds for review.

      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

          1. Whether the information charging B.M. with third degree theft was
             constitutionally sufficient?

          2. Whether the juvenile court erred in concluding that B.M. voluntarily
             waived his Miranda rights?

          3. Whether the juvenile court abused its discretion when admitting
              evidence?

          4. Whether sufficient evidence supported the juvenile court's
             determination of guilt?

          5. Whether the juvenile court erred in entering the standard-range
              disposition?


       The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.


                          For the court:




                                                  1ycke& }